EXHIBIT 10.1


 


AUGUST 6, 2009


 

Mr. Stephen P. Hall



Re:                             Severance Agreement and Release

 

Dear Steve:

 

This letter summarizes the terms of your continuing employment and planned
separation from employment with Helicos BioSciences Corporation (the “Company”),
pursuant to the Corporate Officer Severance Plan effected December 11, 2008
(“Severance Plan”) between you and the Company (the “Agreement”).  The purpose
of this Agreement is to establish an amicable arrangement for ending your
employment relationship, to release legal claims between you and the Company, to
provide you with an overview of your severance pay and related benefits under
the Severance Plan and to permit you to receive additional severance benefits
not provided under the Severance Plan.  Defined terms not defined herein shall
have the same meanings as ascribed to them in the Severance Plan.

 

With these understandings and in exchange for the promises by you and the
Company as set forth below, you and the Company agree as follows.

 

1.                                      Employment Status, Severance Pay and
Benefits:

 

(a)                                 You shall be an employee of the Company up
to August 31, 2009 (the “Departure Date”).  Until August 14, 2009, you shall
continue to hold the position of and serve as Senior Vice President, Chief
Financial Officer and Treasurer of the Company (“CFO”).  To the extent that you
retain responsibilities as CFO until August 14, 2009, you shall use your best
efforts to perform such responsibilities, including without limitation using
your best efforts to complete the Company’s financial statements and filing of
its Quarterly Report on Form 10-Q for the quarter ended June 30, 2009.  During
the remainder of your employment, you shall also perform any reasonably
requested responsibilities to assist in the transition of your duties.

 

(b)                                Pursuant to the Severance Plan, the Company
shall pay you the sum of (i) $92,666.67 which represents your regular base
salary as if you had been employed through December 31, 2009 at your current
gross annual salary rate of $278,000 and (ii) any accrued vacation pay to the
extent not theretofore paid, in a lump sum in cash within ten (10) business days
of the Departure Date, provided, however, that you execute the Waiver and
Release Agreement attached hereto as Schedule A.  Pursuant to the Severance
Plan, the Company will also provide you with outplacement services consistent
with past Company practice which shall include a comprehensive career transition
with private career consulting and administrative services for three months.  On
the Departure Date, your employment and your affiliations with the Company and
any of its subsidiaries in any and all other capacities you may hold with the
Company or any subsidiary shall terminate.  If so requested by the Company, you
shall sign any reasonably requested written notices confirming your resignation
from the Company as CFO, Treasurer and/or from your affiliation with the Company
or any subsidiary in any other capacity.

 

--------------------------------------------------------------------------------


 

(c)                                  The Departure Date shall be the date of the
“qualifying event” under the Company’s group medical and dental plans for the
purpose of continuation of coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).  The Company will present you with
information on COBRA under separate cover.  If you timely elect continuation of
coverage under COBRA, the Company shall pay the premiums for coverage of you
under the Company’s group medical and dental plans in which you are currently
participating (“Group Health Plans”) at the coverage levels that currently apply
to you, subject to premium contributions by you to the same extent as premium
contributions are required for active employees with the same coverage levels,
effective until the earlier of (i) December 31, 2009 or (ii) the date when you
become eligible for coverage under another group medical plan as a result of
other employment.  You shall notify the Company in writing if you become
eligible for coverage under another group medical plan before December 31, 2009
and you shall respond promptly to any reasonable requests for information
relevant to your rights under this Section 1(c).  Nothing in this Agreement
shall affect your right to continue participating in Group Health Plans pursuant
to COBRA after December 31, 2009 at your own premium cost subject to the terms
of COBRA.

 

(d)                                 As part of the consideration for the
payments and benefits pursuant to Sections 1(b) and 1(c), you agree that during
the period from the close of business on August 14, 2009 to and including
August 31, 2009, you shall provide transitional assistance at any reasonable
times requested by the Company.  Transitional assistance pursuant to this
Section 1(d) may include but shall not be limited to services within the scope
of Section 9.  In connection with your transitional assistance, your current
monthly housing allowance and reimbursement of commuting expenses shall continue
up until the Departure Date.

 

2.                                      Stock/Change in Control Agreements:

 

(a)                                  Stock and Stock Options:  Your rights to
stock and stock options of the Company shall be governed by the Helicos
BioSciences Corporation 2007 Stock Option and Incentive Plan (“Stock Option
Plan”), your Incentive Stock Option Agreement dated May 8, 2008 (“May 8, 2008
ISO Agreement”), your Restricted Stock Agreement dated January 28, 2009
(“January 28, 2009 Restricted Stock Agreement”), and your Incentive Stock Option
Agreement dated January 28, 2009 (“January 28, 2009 ISO Agreement”, together
with the January 28, 2009 Restricted Stock Agreement, the “January 28, 2009
Equity Award Agreements” and together with the May 8, 2008 ISO Agreement,
collectively, the “Equity Award Agreements”) based on your employment to the
Departure Date, except that you shall further be entitled to vesting as of the
Departure Date of such additional stock and options set forth in the January 28,
2009 Equity Award Agreements that would have vested if your employment had
continued to and including January 1, 2010.  Subject only to that modification
of vesting rights with respect to January 28, 2009 Equity Award Agreements, all
of your rights and obligations to stock and/or stock options, including
exercise, expiration and the Company’s purchase of unvested stock, are governed
by the terms and conditions of the Equity Award Agreements.  Pursuant to the
provisions of the Helicos BioSciences Corporation Insider Trading Policy (the
“Insider Trading Policy”) applicable to former employees, you further understand
and agree that you shall be subject to restrictions on trading of stock that are
in effect as of the Departure Date until the first regularly scheduled open
“trading window” following the Departure Date.

 

(b)                                 Change in Control Agreement:  You agree that
you shall have no further rights under the Change in Control Agreement, and that
as of the Departure Date, the Change in Control Agreement shall be null and
void.

 

--------------------------------------------------------------------------------


 

3.                                      Waiver of Rights and Claims Under the
Age Discrimination in Employment Act of 1967:

 

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

(a)                                 in consideration for the Company’s promises
set forth herein, you specifically and voluntarily waive such rights and/or
claims under the ADEA you might have against the Company Releasees to the extent
such rights and/or claims arose prior to the date this Agreement was executed;

 

(b)                                you understand that rights or claims under
the ADEA which may arise after the date this Agreement is executed are not
waived by you;

 

(c)                                 you are advised that you may take at least
twenty-one (21) days within which to consider the terms of this Agreement,
subject to Section 4(a) below, and you are advised to consult with an attorney
of your choice prior to executing this Agreement, and you acknowledge that you
have not been subject to any undue or improper influence interfering with the
exercise of your free will in deciding whether to consult with counsel;

 

(d)                                you have carefully read and fully understand
all of the provisions of this Agreement, and you knowingly and voluntarily agree
to all of the terms set forth in this Agreement; and

 

(e)                                 in entering into this Agreement you are not
relying on any representation, promise or inducement made by the Company or its
attorneys with the exception of those promises described in this document.

 

4.                                      Period for Review and Consideration of
Agreement:

 

(a)                                              You acknowledge that you are
informed and understand that you have twenty-one (21) days from August 6, 2009
(i.e., to and including August 27, 2009) to review and consider a preceding
version of this Agreement before signing it.  You further acknowledge and agree
that the revisions to such preceding version that are reflected in this
Agreement do not extend that twenty-one (21) day period.  If you sign this
Agreement before August 27, 2009, you acknowledge that such decision was
entirely voluntary.

 

(b)   The 21-day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Agreement.

 

5.                                      Accord and Satisfaction:  The payments
set forth herein shall be complete and unconditional payment, settlement, accord
and/or satisfaction with respect to all obligations and liabilities of the
Company Releasees (defined to include the Company and/or any of its parents,
subsidiaries or affiliates, predecessors, successors or assigns, and its and
their respective current and/or former partners, directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities) to you, including, without
limitation, all claims for back wages, salary, vacation pay, draws, incentive
pay, bonuses, stock and stock options, commissions, severance pay, reimbursement
of expenses, motor vehicle

 

--------------------------------------------------------------------------------


 

expenses, moving expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums.

 

6.                                      Company Files, Documents and Other
Property:  You agree that on or before the Departure Date you will return to the
Company all Company property and materials, including but not limited to, (if
applicable) personal computers, laptops, palm pilots and their equivalent, fax
machines, scanners, copiers, cellular phones, Company credit cards and telephone
charge cards, manuals, building keys and passes, courtesy parking passes,
diskettes, intangible information stored on diskettes, software programs and
data compiled with the use of those programs, software passwords or codes,
tangible copies of trade secrets and confidential information, sales forecasts,
names and addresses of Company customers and potential customers, customer
lists, customer contacts, sales information, sales forecasts, memoranda, sales
brochures, business or marketing plans, reports, projections, and any and all
other information or property previously or currently held or used by you that
is or was related to your employment with the Company (“Company Property”).  You
represent that you have not and will not take by download or otherwise any
Company Property.  You agree that in the event that you discover any Company
Property in your possession, whether in electronic form or otherwise, after the
Departure Date, you will immediately return such materials to the Company.

 

7.                                      No Liability or Wrongdoing:  Nothing in
this Agreement, nor any of its terms and provisions, nor any of the negotiations
or proceedings connected with it, constitutes, will be construed to constitute,
will be offered in evidence as, received in evidence as, and/or deemed to be
evidence of, an admission of liability or wrongdoing by any and/or all of the
Company Releasees, and any such liability or wrongdoing is hereby expressly
denied by each of the Company Releasees.

 

8.                                      Future Conduct:

 

(a)                                 Nondisparagement:  You agree not to make
disparaging statements to any person or entity concerning the Company, its
officers, directors or employees; the products, services or programs provided or
to be provided by the Company; the business affairs, operation, management or
the financial condition of the Company; or the circumstances surrounding your
employment and/or separation of employment from the Company.

 

(b)                                 Confidentiality of this Agreement:  You
agree that you shall not disclose, divulge or publish, directly or indirectly,
any information regarding the substance, terms or existence of this Agreement
and/or any discussion or negotiations relating to this Agreement, including any
assertions made in the course of such negotiations, to any person or
organization other than your immediate family and accountants or attorneys when
such disclosure is necessary for the accountants or attorneys to render
professional services.  Prior to any such disclosure that you may make, you
shall secure from your attorney or accountant their agreement to maintain the
confidentiality of such matters.  Notwithstanding the foregoing, you may make
disclosure concerning this Agreement to the same extent as the Company makes
public disclosure for securities law reporting purposes, after the Company has
made any such disclosure.

 

(c)                                  Disclosures:  Nothing herein shall prohibit
or bar you from providing truthful testimony in any legal proceeding or in
communicating with any governmental agency or representative or from making any
truthful disclosure required, authorized or permitted under law; provided,
however, that in providing such testimony or making such disclosures or
communications, you will use your best efforts to ensure that this section is
complied with to the

 

--------------------------------------------------------------------------------


 

maximum extent possible.  Notwithstanding the foregoing, nothing in this
Agreement shall bar or prohibit you from contacting, seeking assistance from or
participating in any proceeding before any federal or state administrative
agency to the extent permitted by applicable federal, state and/or local law. 
However, you nevertheless will be prohibited to the fullest extent authorized by
law from obtaining monetary damages in any agency proceeding in which you do so
participate.

 

(d)                                 Noncompetition, and Nondisclosure and
Developments Agreement:  You agree that the Employee Noncompetition Agreement
between you and the Company, dated April 27, 2008 (“Noncompetition Agreement”),
and the Employee Nondisclosure and Developments Agreement between you and the
Company, dated April 27, 2008 (“Nondisclosure and Developments Agreement”),
provide restrictions regarding your conduct following the termination of your
employment.  You agree that the agreements referenced in the preceding sentence
are valid and enforceable, and that you shall comply in all respects with the
terms of such agreements.

 

9.                                      Future Cooperation:

 

You agree to cooperate reasonably with the Company (including its outside
counsel) in connection with the contemplation, prosecution and defense of all
phases of existing, past and future litigation about which the Company believes
you may have knowledge or information.  You further agree to make yourself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel.  The Company
shall not utilize this Section 9 to require you to make yourself available to an
extent that would unreasonably interfere with full-time employment
responsibilities that you may have.  You agree to appear without the necessity
of a subpoena to testify truthfully in any legal proceedings in which the
Company calls you as a witness.  The Company shall compensate you at the rate of
$200.00 per hour for services provided by you pursuant to this Section 9;
provided that (i) the Company shall not be required to provide compensation for
services that also come within the scope of your obligations to provide
transitional assistance pursuant to Section 1(d) (which obligations are subject
to the time period and hours limitation applicable to services pursuant to
Section 1(d)), and (ii) the Company shall not be obligated to compensate you for
any time that you could be compelled to expend if you were subpoenaed by the
Company.  The Company shall also reimburse you for any pre-approved reasonable
business travel expenses that you incur on the Company’s behalf as a result of
your litigation cooperation services, after receipt of appropriate documentation
consistent with the Company’s business expense reimbursement policy.

 

10.                               Representations, Governing Law and Other
Terms:

 

(a)                     This Agreement sets forth the complete and sole
agreement between the parties and supersedes any and all other agreements or
understandings, whether oral or written, except the Stock Option Plan,
Restricted Stock Agreement, ISO Agreement, Insider Trading Policy, Change in
Control Agreement (subject to its termination pursuant to this Agreement),
Noncompetition Agreement and Nondisclosure and Developments Agreement.  This
Agreement may not be changed, amended, modified, altered or rescinded except
upon the express written consent of the Company and you.

 

(b)                    If any provision of this Agreement, or part thereof, is
held invalid, void or voidable as against public policy or otherwise, the
invalidity shall not affect other provisions, or parts

 

--------------------------------------------------------------------------------


 

 thereof, which may be given effect without the invalid provision or part.  To
this extent, the provisions and parts thereof of this Agreement are declared to
be severable.  Any waiver of any provision of this Agreement shall not
constitute a waiver of any other provision of this Agreement unless expressly so
indicated otherwise.  The language of all parts of this Agreement shall in all
cases be construed according to its fair meaning and not strictly for or against
either of the parties.

 

(c)                     This Agreement and any claims arising out of this
Agreement (or any other claims arising out of the relationship between the
parties) shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts and shall in all respects be interpreted, enforced
and governed under the internal and domestic laws of Massachusetts, without
giving effect to the principles of conflicts of laws of such state.

 

(d)                                You represent that you have not been subject
to any retaliation or any other form of adverse action by the Company Releasees
for any action taken by you as an employee of the Company or resulting from your
exercise of or attempt to exercise any statutory rights recognized under
federal, state or local law.

 

(e)                     You may not assign any of your rights or delegate any of
your duties under this Agreement.  The rights and benefits of this Agreement
shall inure to the benefit of the Company’s successors and assigns.

 

(f)                       This Agreement may be executed in counterparts.  When
both parties have executed their respective counterparts, this Agreement shall
be considered to be fully executed and the counterparts shall together be
considered one and the same Agreement.

 

11.                               Effective Date:  After signing this letter,
you may revoke this Agreement for a period of seven (7) days following said
execution.  The Agreement shall not become effective or enforceable and no
payments will be made pursuant to this Agreement until this revocation period
has expired (“Effective Date”).

 

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me.

 

--------------------------------------------------------------------------------


 

Finally, Steve, I want to thank you personally for your efforts and
professionalism to help Helicos achieve its goals.  I wish you the very best in
the future.

 

 

Very truly yours,

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

By:

/s/ Ronald A. Lowy

 

 

Ronald A. Lowy

 

 

Chief Executive Officer

 

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

Accepted and Agreed to:

 

 

 

/s/ Stephen P. Hall

 

Stephen P. Hall

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT is entered into as of August 6, 2009 (the
“Effective Date”), by Stephen P. Hall (the “Employee”) in consideration of the
severance payments provided to the Employee by Helicos BioSciences Corporation
(the “Company”) pursuant to the Helicos BioSciences Corporation Corporate
Officer Severance Plan (the “Severance Payment”).

 

1.                                       Waiver and Release.  The Employee, on
his or her own behalf and on behalf of his or her heirs, executors,
administrators, attorneys and assigns, hereby unconditionally and irrevocably
releases, waives and forever discharges the Company and each of its affiliates,
parents, successors, predecessors, and the subsidiaries, directors, owners,
members, shareholders, officers, agents, and employees of the Company and its
affiliates, parents, successors, predecessors, and subsidiaries (collectively,
all of the foregoing are referred to as the “Employer”), from any and all causes
of action, claims and damages, including attorneys’ fees, whether known or
unknown, foreseen or unforeseen, presently asserted or otherwise arising through
the date of his or her signing of the Waiver and Release Agreement, concerning
his or her employment or separation from employment.  This release includes, but
is not limited to, any claim or entitlement to salary, bonuses, any other
payments, benefits or damages arising under any federal law (including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, Executive Order 11246, the Family and Medical
Leave Act, and the Worker Adjustment and Retraining Notification Act, each as
amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.

 

The Employee understands that by signing this Waiver and Release Agreement he or
she is not waiving any claims or administrative charges which cannot be waived
by law.  He or she is waiving, however, any right to monetary recovery or
individual relief should any federal, state or local agency (including the Equal
Employment Opportunity Commission) pursue any claim on his or her behalf arising
out of or related to his or her employment with and/or separation from
employment with the Company.

 

The Employee further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Waiver and Release Agreement.

 

2.                                       Acknowledgments.  The Employee is
signing this Waiver and Release Agreement knowingly and voluntarily.  He or she
acknowledges that:

 

(a)                                  He or she is hereby advised in writing to
consult an attorney before signing this Waiver and Release Agreement;

 

--------------------------------------------------------------------------------


 

(b)                                 He or she has relied solely on his or her
own judgment and/or that of his or her attorney regarding the consideration for
and the terms of this Waiver and Release Agreement and is signing this Waiver
and Release Agreement knowingly and voluntarily of his or her own free will;

 

(c)                                  He or she is not entitled to the Severance
Payment unless he or she agrees to and honors the terms of this Waiver and
Release Agreement;

 

(d)                                 He or she has been given at least twenty-one
(21) calendar days to consider this Waiver and Release Agreement, or he or she
expressly waives his or her right to have at least twenty-one (21) days to
consider this Waiver and Release Agreement;

 

(e)                                  He or she may revoke this Waiver and
Release Agreement within seven (7) calendar days after signing it by submitting
a written notice of revocation to the Employer.  He or she further understands
that this Waiver and Release Agreement is not effective or enforceable until
after the seven (7) day period of revocation has expired without revocation, and
that if he or she revokes this Waiver and Release Agreement within the seven
(7) day revocation period, he or she will not receive the Severance Payment;

 

(f)                                    He or she has read and understands the
Waiver and Release Agreement and further understands that it includes a general
release of any and all known and unknown, foreseen or unforeseen claims
presently asserted or otherwise arising through the date of his or her signing
of this Waiver and Release Agreement that he or she may have against the
Employer; and

 

(g)                                 No statements made or conduct by the
Employer has in any way coerced or unduly influenced him or her to execute this
Waiver and Release Agreement.

 

3.                                       No Admission of Liability.  This Waiver
and Release Agreement does not constitute an admission of liability or
wrongdoing on the part of the Employer, the Employer does not admit there has
been any wrongdoing whatsoever against the Employee, and the Employer expressly
denies that any wrongdoing has occurred.

 

4.                                       Entire Agreement.  There are no other
agreements of any nature between the Employer and the Employee with respect to
the matters discussed in this Waiver and Release Agreement, except as expressly
stated herein, and in signing this Waiver and Release Agreement, the Employee is
not relying on any agreements or representations, except those expressly
contained in this Waiver and Release Agreement.

 

5.                                       Execution.  It is not necessary that
the Employer sign this Waiver and Release Agreement following the Employee’s
full and complete execution of it for it to become fully effective and
enforceable.

 

6.                                       Severability.  If any provision of this
Waiver and Release Agreement is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under

 

--------------------------------------------------------------------------------


 

any applicable statute or controlling law, the remainder of this Waiver and
Release Agreement shall continue in full force and effect.

 

7.                                       Governing Law.  This Waiver and Release
Agreement shall be governed by the laws of the Commonwealth of Massachusetts,
excluding the choice of law rules thereof.

 

8.                                       Headings.  Section and subsection
headings contained in this Waiver and Release Agreement are inserted for the
convenience of reference only.  Section and subsection headings shall not be
deemed to be a part of this Waiver and Release Agreement for any purpose, and
they shall not in any way define or affect the meaning, construction or scope of
any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Stephen P. Hall

 

Stephen P. Hall

 

--------------------------------------------------------------------------------